Exhibit 16.1 N. Blumenfrucht CPA PC 1040 East 22nd Street Brooklyn, NY 11210 Tel:718-692-2743 January 10, 2008 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Ladies and Gentlemen: We are the former independent auditors for EconoShare, Inc. (the “Company”). We have read the Company’s current report on Form 8-K/A dated January 10, 2008, and are in agreement with the disclosure in Item 4.01, in so far as it pertains to our firm. We have no basis to agree or disagree with other statements of the Company contained therein. Yours very truly, /s/ N. Blumenfrucht, CPA PC N. BLUMENFRUCHT, CPA PC
